         Case 1:21-cv-03351-NLH Document 1 Filed 02/24/21 Page 1 of 9 PageID: 1


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C § 2241


                                        UNITED STATES DISTRICT COURT
                                                                          for the    District of
                                                                    l'iav JersE:¥

                                                                              )
                                                                              )
                                                                              )
ARIHJR WJI.LIAM3 I ACTIN; !ID-SE                                              )
                              Petitioner
                                                                              )
                                  V.                                          )
                                                                              )      Case No.
                                                                                                       (Supplied by c?erk o} cZ;urt}
                                                                              )
                                                                              )                                                c:'}
WARIEN, DWJD E. CRITZ                                                         )
                          Respondent
(name of warden or authorized person having custody ofpetitioner)


                          PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
                                                               Personal Information

1.        (a) Your full name:           ARil-UR WIILIAM3
                                --------------------------------
          ( b) Other names you have used:   A
                                          -----'~-------------------------
2.        Place of confinement:
          (a) Name of institution:            F.ErffiAL a:RRECTICNAL INSITIUITCN\L FOIT DIX
          (b) Address:              P.O • .EOC 2.cfJJ, ,DINI' PASE M)L 1 NJ CB640

          (c) Your identification number:                  %753--038
3.       Are you currently being held on orders by:
         1311 Federal   authorities           0 State authorities                 0 Other • explain:


4.       Are you currently:
         OA pretrial detainee (waiting for trial on criminal charges)
         1311 Serving   a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
            lf you are currently serving a sentence, provide:
                    (a) Name and location of court that sentenced you:                     lNI1ED STATES     DISIRICT <IlJRI' FIB 11-E DJSIRICT
                     CF   ~           1 anmnJSE 'VJA.Y SJTIE 2'ill, :inrrcN, M\ 02210
                    (b) Docket number of criminal case:       1:15-0-10145-IGS-13
                                                                                  ---------------------
                    (c) Date of sentencing:            Jl.NE   01st,   2017
                                                     ----~-----------------------
         0 Being held on an immigration charge
         1290ther (explain):U.S.C. § 846 CXNSP11WX 10 DISIRIIDIE CIX'AINE PASE, CIX'AJNE, AND HERICN, 18
                                       21
            U.S.C. § 1%2(d) ~ -


                                                  Decision or Action You Are Challenging

5.       What are you challenging in this petition:
         al How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
            revocation or calculation of good time credits)


                                                                                                                                       Page 2 of 9
          Case 1:21-cv-03351-NLH Document 1 Filed 02/24/21 Page 2 of 9 PageID: 2


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U S C § 2241


          0 Pretrial detention
          0 Immigration detention
          ODetainer
          OThe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
            maximum or improperly calculated under the sentencing guidelines)
          0 Disciplinary proceedings
          OOther (explain):    I .AM RErJ].ESI1N; (IX]) TJtvE CREDITS RJRSUANr 10 T I E ~ V. CRITZ CASE: NJ.#'XJ2D-
            Ol--07582 D\'IED 11/22/2020.

6.        Provide more information about the decision or action you are challenging:
          (a) Name and location of the agency or court: FCI RRr DIX, P.O. lil( 'XID, ~DINT J36SE MJL, NJ 00640.
          CASE ~ IW;illRJ.
          (b) Docket number, case number, or opinion number: N/A
          (c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):
         A CfNIAL FRCM Mt' CASE ~ RR RErEIVIf\G Gm) TJIB CRFDTIS IN WITCH ~ RESRNH) 1H\T 1HE SOOUIE
         GIVES 1HE ffJRFAU CF FRI~ 2 YF'__ARS 10 Am..Y 1HE CREDITS 'ID Mt' SENIEN:E a:MRJTATICN.

          (d) Date of the decision or action: · FFRRUARY ffiIH 2021
                                                        ---~-__,._-~--------------------

                                           Your Earlier Challenges of the Decision or Action

7.        First appeal
         Did you appeal the decision, file a grievance, or seek an administrative remedy?
         OYes                   IXiNo
         (a) If "Yes," provide:
                 (I) Name of the authority, agency, or court:

                    (2) Date of filing:
                    (3)   Docket number, case number, or opinion number:
                    (4)   Result:
                    (5)   Date of result:
                    (6)   Issues raised:




                                                                 I DID l\OI' BELIEVE 1H\T I \UJI.D Ht\VF: REIEIVED
         (b) If you answered "No," explain why you did not appeal:
           A DIFFERENT RESRNSE FRCM 1HE WA.RI:m CR 1HE DJRECTCR CF 1HE aJRFAU CF !RI~ IN 1HE REGICN.

8.       Second appeal
         After the first appeal, did you file a second appeal to a higher authority, agency, or court? N/A
         OYes                      ONo


                                                                                                             Page 3 of 9
         Case 1:21-cv-03351-NLH Document 1 Filed 02/24/21 Page 3 of 9 PageID: 3


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S C § 2241


          (a) If"Yes," provide:
                  (1) Name of the authority, agency, or court:

                    (2) Date of filing:
                    (3) Docket number, case number, or opinion number:
                    (4) Result:
                    (5) Date of result:
                    (6) Issues raised:




          (b) If you answered "No," explain why you did not file a second appeal:



9.       Third appeal
         After the second appeal, did you file a third appeal to a higher authority, agency, or court? N/A
         OYes                   ONo
         (a) If"Yes," provide:
                 (1) Name of the authority, agency, or court:


                    (2) Date of filing:
                    (3) Docket number, case number, or opinion number:
                    (4) Result:
                    (5) Date ofresult:
                    (6) Issues raised:




         (b) If you answered "No," explain why you did not file a third appeal:



10.      Motion under 28 U.S.C. § 2255
         In this petition, are you challenging the validity of your conviction or sentence as imposed?
         OYes                          ~No
         If "Yes," answer the following:
         (a)        Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
                   OYes                               ONo


                                                                                                                   Page 4 of 9
          Case 1:21-cv-03351-NLH Document 1 Filed 02/24/21 Page 4 of 9 PageID: 4


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                     If "Yes," provide:
                     ( 1) Name of court:
                                               ----------------------~-------
                     (2) Case number:
                     (3) Date of filing:
                     (4) Result:
                     (5) Date of result:
                     (6) Issues raised:




          (b)       Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
                    seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
                    sentence?
                    • Yes                      !xi No
                    If"Yes," provide:
                    (1) Name of court:
                                              ------------------------------
                    (2) Case number:
                    (3) Date of filing:
                    (4) Result:
                    (5) Date of result:
                    (6) Issues raised:




         (c)        Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
                     conviction or sentence: I N-1 CNIY RFilJESI'IN; KR (lX]) 'TJIB CREDITS APfUCAIIE 1D MY SENIEN:E.
                    'IHEREFCRE, 28 U.S.C. § 2241 IS TIE crnRECT' VENJE 1D CEI'AIN MY RE}HJ'{ RFIJ]ESIED.'




1 I.     Appeals of immigration proceedings
         Does this case concern immigration proceedings? N/A
         • Yes                     l!!No
                    If "Yes," provide:
         (a)        Date you were taken into immigration custody:
         (b)        Date of the removal or reinstatement order:
         ( c)       Did you file an appeal with the Board of Immigration Appeals?
                   •    Yes                            O No


                                                                                                                    Page 5 of 9
          Case 1:21-cv-03351-NLH Document 1 Filed 02/24/21 Page 5 of 9 PageID: 5


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U S .C. § 2241

                     If"Yes," provide:
                     (1) Date of filing:
                     (2) Case number:
                     (3) Result:
                     (4) Date of result:
                     (5) Issues raised:




          (d)        Did you appeal the decision to the United States Court of Appeals?
                    •   Yes                             ~   No
                     If "Yes," provide:
                     (1) Name of court:
                                               --------------------------------
                     (2) Date of filing:
                     (3) Case number:
                     (4) Result:
                     (5) Date of result:
                     (6) Issues raised:




12.       Other appeals
          Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
          raised in this petition?
         • Yes                           IXINo
          If "Yes," provide:
          (a) Kind of petition, motion, or application:
          (b) Name of the authority, agency, or court:


         ( c) Date of filing:
         (d) Docket number, case number, or opinion number:
         (e) Result:
         (f) Date ofresult:
         (g) Issues raised:




                                                                                                                     Page 6 of 9
          Case 1:21-cv-03351-NLH Document 1 Filed 02/24/21 Page 6 of 9 PageID: 6


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                                                Grounds for Your Challenge in This Petition

13.       State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
          facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.


        GROUND ONE: RJR9lt\NI' 'IO TI1lE 18 U.S.C.                        § 36.'32(d)(4)    1RE CIXIMW V. DWID CRITZ CASE fi0.#2020
                                                                                           AN)
         -0/-07ty32 OOID 11/22/2020 JAM FNITilID 'ID                      am 111'-E CRFJ)TIS KR 1RE FERRI' lNffi lliE F1RST SIEP ACT
          I   'E.Vn:m:E-B<\SED RECJDJVIs-1 REilJCITCN TRAINJN:;".

          (a) Supporting facts (Be brief Do not cite cases or law.):
         1RE FIRST SIEP ACT CHERED IBISCNERS AN OffiJmJNTIY 'ID EARN CREDIT 'Irn\RIB TI-IEJR SENIFN:ES. IN PARTICIJI.AR
          1I-lE 1Yffi AND N-OJNT CF EVIIm:E-B\SED RECIDJVIs-1 REIUTICN ~ 1H\T JS APffiCFRIATE KR FPGI
          ffiT31WR AND ASSIGN FAGI ffiI™ 'ID SlXH ~ AmIDTIU..Y SEE ''18 u.s.c.A. § 36.'32(a)(3~
          W-UCH I HWE 00!' YET RErEIVED URN CXMlETICN CN 'IH:EE APffi)ffifil,\1 ffiCil¼\£.

          (b) Did you present Ground One in all appeals that were available to you?
          OYes                          ~No


       GROUND TWO:                 J PM ENITilED 'ID EARNED           am TIME CRF.DTIS RR PARITCIPATICN AND CDflETICN CF lliE
              RlISJ,JIN; EPRR HmW13.



          (a) Supporting facts (Be brief Do not cite cases or law.):
              I HA.VE PARTICIPA1F.D AM) CD1PlEIED AND SITI.L a.JRRFNILY lffi:l.I.ED IN fil1E CF TI-E Fa.1.(WJN; ~ :
              lllIIDThG A SIRCN:ER M\R~JICE C1AS.S AT FM:: IBVEN,M:\/m;ER ~ CilJRSE 04/29/20; 1HRE:HlD A 7
              MNIH ~ CN m/12/20; ffi\11.El\Gm; CRJMlN\L 'IHIN(f['iG CIDJP CN 07/18/2019; AND PM FRESFNILY
              ENlU1.ED IN 1RE (RD\P) RESIDNITAL rnu; AIDSE :AU;RPM AT FCI Rm' DIX CN 12/31/20-JHJS DW.

         (b) Did you present Ground Two in all appeals that were available to you?
         OYes                  l[INo


      GROUND THREE:                 to/'A
                                   ___._-------------------------~---~--




         (a) Supporting facts (Be brief Do not cite cases or law.):




          (b) Did you present Ground Three in all appeals that were available to you?
         OYes                           ONo



                                                                                                                            Page 7 of 9
         Case 1:21-cv-03351-NLH Document 1 Filed 02/24/21 Page 7 of 9 PageID: 7


AO 242 (Rev 09/17) Petition for a Writ of Habeas Corpus Under 28 U S.C. § 2241


        GROUND FOUR:                  N/A
                                    --------------------------------~




          (a) Supporting facts (Be brief Do not cite cases or law.):




          (b) Did you present Ground Four in all appeals that were available to you?
          OYes                  ~:-No

14.       If there are any grounds that you did not present in all appeals that were available to you, explain why you did
          not:     I DID NJT BELIEYE 1H\T J WlJlD H\VE CRITANED A DIFFFRENI' R.ESRNSE FID11HE WA.RI:EN CR 1HE
          DIREnffi CF 1HE I!JRF.AU CF ffiJfil£ IN TIIlS REGJCN.




                                                                 Request for Relief

15. State exactly what you want the court to do:                 I WJ.ID LIKE FCR 1HE CDJRT 10   ~ 1HE   ffP 10 Mf:DIAIELY
Affi..Y 1HE EARNED TIIB CREDIT CF '2D2 D\YS.




                                                                                                                       Page 8 of 9
           Case 1:21-cv-03351-NLH Document 1 Filed 02/24/21 Page 8 of 9 PageID: 8


AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)



           4. Amount of money that I have in cash or in a checking or savings account: $ --0-
                                                                                           ---------~

        5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else's name (describe the property and its approximate
value):   n/a




           6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and peovide
the amount of the monthly expense):     n/a




        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support: n/a




           8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):                 n/a




       Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:      FEERUARY 17 , 2021
                                                                                                            Applicant's signature

                                                                                     ARllil.R WJU.JAM3, Acme HO-SE
                                                                                                               Printed name
         Case 1:21-cv-03351-NLH Document 1 Filed 02/24/21 Page 9 of 9 PageID: 9


AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                                                    Declaration Under Penalty Of Perjury

          If you are incarcerated, on what date did you place this petition in the prison mail system:
           AT FCI RID' DJX FRI.Em M\IL KOC CN FEIRU\RY 17 , 2J21.

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.




Date: FEPRU\RY 17            2021




                                                                              Signature of Attorney or other authorized person, ij any




                                                                                                                                         Page 9 of 9
